Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 03/23/2020.  Claims 1-4 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Abstract

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the instant application is longer than 150 words.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit that determines” in claim 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4, line 12 state “the state determination device of claim 1”.  Examiner suggests replacing “of claim 1” with - - comprising: a casing that forms a reservoir space for storing liquid flowed thereto; a feed valve that introduces working gas into the reservoir space; an exhaust valve that releases the working gas from the reservoir space; and a valve operating mechanism having a float arranged in the reservoir space, and performing a pumping stroke in which the liquid is pumped from the reservoir space under a pressure of the working gas by opening the feed valve and closing the exhaust valve when the float moves up to a predetermined high level, and an inflow stroke in which the liquid flows into the reservoir space and the working gas is released from the reservoir space by closing the feed valve and opening the exhaust valve when the float moves down to a predetermined low level, wherein the state determination device comprises: a pressure sensor that detects a pressure of the reservoir space; and a determination unit that determines whether the liquid pumping apparatus is in an operating state of performing the pumping stroke or the inflow stroke based on the pressure detected by the pressure sensor- -.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yumoto (USPN 5,655,888) in view of Halbinger (USPAP 2007/0239371) further in view of Potts (USPAP 2013/0306572).
In reference to independent claim 1, Yumoto teaches a state determination device for a liquid pumping apparatus (pumping apparatus in fig 1) comprising: a casing (2, fig 1) that forms a reservoir space (10) for storing liquid flowed thereto (liquid is stored in 10 before it is discharged out 17); a feed valve (20) that introduces working gas into the reservoir space (10, col 4, lines 30-49 discloses introducing working gas); an exhaust valve (21) that releases the working gas from the reservoir space (10, col 4, line 60-col 5, line 6 discloses the exhaust valve releasing the working gas); and a valve operating mechanism (fig 2) having a float (3) arranged in the reservoir space (fig 1 shows 3 inside 10), and 
performing a pumping stroke in which the liquid is pumped from the reservoir space (10) under a pressure of the working gas by opening the feed valve (20) and closing the exhaust valve (21) when the float moves up to a predetermined high level (col 7, lines 67-col 8, line 8 discloses “Then, with further rise of the float 3, …(removed for brevity)... to thereby open the working fluid feed valve 20 and to close the working fluid exhaust valve 21. With the opening of the working fluid inlet port 11, high-pressure steam is led into the vessel 2. Vessel pressure increases on the condensate in the liquid holding space 10, thereby forcing the condensate, with steam pressure, out the liquid discharge port 17” the cite discloses opening the feed valve to allow steam to enter the vessel to pump liquid out from the holding space/reservoir space 10, the “predetermined level” determined by the setting of the float 3), and 
an inflow stroke in which the liquid flows into the reservoir space (10) and the working gas is released from the reservoir space (10) by closing the feed valve (20) and opening the exhaust valve (21) when the float moves down to a predetermined low level (col 6, line 63-col 7 line 4 discloses “the float 3 is in the bottom position as shown in FIG. 1. At this time, the working fluid feed valve 20 in the change-over valve 4 is closed, while the exhaust valve is open. The valve 6 is in a closed position, thereby preventing liquid from exiting through liquid discharge port 17. When condensate is produced in the load, such as a steam-using apparatus, the condensate flows down through the liquid inlet port 16 to the pump 1, accumulating in the liquid holding space 10” the cite discloses an inflow stroke wherein fluid flows into the holding space/reservoir space 10 when the float is in the down position), however 
Yumoto does not teach the state determination device comprises: a pressure sensor that detects a pressure of the reservoir space; and a determination unit that determines whether the liquid pumping apparatus is in an operating state of performing the pumping stroke or the inflow stroke based on the pressure detected by the pressure sensor.
Halbinger, a similar device dealing with pumps, teaches a state determination device comprises: a pressure sensor (para 0070 discloses “In the embodiment shown in FIG. 4, the sensor 1 is a pressure sensor”) that detects a pressure (para 0037 specifically mentions using a pressure sensor 1, fig 4; para 0015 discloses “a host of operating states of a pump or pump system can be recognized when the pressure and/or flow profile is determined at only one site in the pump system; according to one especially advantageous configuration of the process according to the invention, this takes place in the vicinity of the outflow region of the pump” para 0015 does not disclose a specific location only mentioning it is in the “vicinity” of the outflow of the pump, in the interest of compact prosecution the pressure sensor is being interpreted as not being in the reservoir space); and a determination unit (4, fig 4) that determines whether the liquid pumping apparatus is in an operating state (para 0037 specifically mentions that the system is for determining the “operating state” of the pump) of performing the pumping stroke or the inflow stroke based on the pressure detected by the pressure sensor (para 0051 discloses “The data which are to be made available externally can be, for example, the rpm of the pump used in the pump system. The rpm of the pump can be determined by a first sensor of the diagnosis device which is made as a pressure sensor”; Halbinger discloses determining the rpm by comparing the pressure sensor output to historical data, in the pump of Yumoto the state determined is not the rpm but the on, off, pressure rise and pressure fall, para 0002 discloses that the system of Halbinger is for “a pump system” and does not limit the system of Halbinger to any one type of pump).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure interpreting system of Halbinger in the state determining system of Yumoto for “detecting the operating state of a pump in a pump system for transport of a liquid delivery medium” para 0002; Halbinger.
Yumoto and Halbinger do not specifically teach a pressure sensor that detects a pressure of the reservoir space.
Potts, a similar fluid moving pump to Yumoto, teaches a pressure sensor (317, fig 3A) that detects a pressure of the reservoir space (reservoir space inside 300, fig 3A shows sensors 317, para 0088 specifically discloses “In embodiments, the sensors being employed could include mechanical sensors as well as voltage sensors and pressure sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure sensor location of Potts in the state determining system of Yumoto in view of Halbinger to “use these signals or instructions to control the cycling of the gas flow and the pressure developed in the pressure vessel. The signals may indicate BOD levels, pressure, water levels, temperature, alarm conditions” para 0086; Potts.  To be clear, by using the pressure sensor of Potts a more accurate water level and more importantly an alarm condition can be monitored. 

In reference to dependent claim 2, Yumoto in view of Halbinger and Potts teaches the state determination device of claim 1, Halbinger further teaches a system wherein the determination unit (4, fig 4) determines that the pumping stroke is performed from when a predetermined amount of pressure rise is detected to when a predetermined amount of pressure drop (fig 1 clearly shows the pressure sensor monitoring multiple pressure rises) is detected by the pressure sensor (pressure sensor 1, fig 4), and determines that the inflow stroke is performed from when a predetermined amount of pressure drop (fig 1 clearly shows the pressure sensor monitoring multiple pressure drops) is detected to when a predetermined amount of pressure rise is detected by the pressure sensor (para 0051 discloses “The data which are to be made available externally can be, for example, the rpm of the pump used in the pump system. The rpm of the pump can be determined by a first sensor of the diagnosis device which is made as a pressure sensor” Halbinger discloses determining the rpm by comparing the pressure sensor output to historical data.  The historical data contains the amount of pressure rise and pressure drop that is indicative of operating states.  In the pump of Yumoto the state determined is not the rpm but the on and off which is the pumping stroke and the inflow stroke, para 0002 discloses that the system of Halbinger is for “a pump system” and does not limit the system of Halbinger to any one type of pump).

In reference to dependent claim 3, Yumoto in view of Halbinger and Potts teaches the state determination device of claim 1, Potts further discloses the pressure sensor (317, fig 3A) detects a pressure of a gaseous layer in the reservoir space (reservoir space inside 300, 301 is a fluid level and para 0040-0041 discloses air coming in 308 to force fluid out 302, as a result the area above 301 that the upper pressure sensor 317 measures is a gaseous layer).

In reference to dependent claim 4, Yumoto teaches a liquid pumping apparatus (fig 1), comprising: a casing (2, fig 1) that forms a reservoir space (10) for storing liquid flowed thereto; a feed valve (20) that introduces working gas into the reservoir space (10, col 4, lines 30-49 discloses introducing working gas); an exhaust valve (21) that releases the working gas from the reservoir space (10, col 4, line 60-col 5, line 6 discloses the exhaust valve releasing the working gas); a valve operating mechanism (fig 2) having a float (3) arranged in the reservoir space (fig 1 shows 3 inside 10), and 
performing a pumping stroke in which the liquid is pumped from the reservoir space (10) under a pressure of the working gas by opening the feed valve (20) and closing the exhaust valve (21) when the float (3) moves up to a predetermined high level (col 7, lines 67-col 8, line 8 discloses “Then, with further rise of the float 3, …(removed for brevity)... to thereby open the working fluid feed valve 20 and to close the working fluid exhaust valve 21. With the opening of the working fluid inlet port 11, high-pressure steam is led into the vessel 2. Vessel pressure increases on the condensate in the liquid holding space 10, thereby forcing the condensate, with steam pressure, out the liquid discharge port 17” the cite discloses opening the feed valve to allow steam to enter the vessel to pump liquid out from the holding space/reservoir space 10, the “predetermined level” determined by the setting of the float 3), and 
an inflow stroke in which the liquid flows into the reservoir space (10) and the working gas is released from the reservoir space (10) by closing the feed valve (20) and opening the exhaust valve (21) when the float (3) moves down to a predetermined low level (col 6, line 63-col 7 line 4 discloses “the float 3 is in the bottom position as shown in FIG. 1. At this time, the working fluid feed valve 20 in the change-over valve 4 is closed, while the exhaust valve is open. The valve 6 is in a closed position, thereby preventing liquid from exiting through liquid discharge port 17. When condensate is produced in the load, such as a steam-using apparatus, the condensate flows down through the liquid inlet port 16 to the pump 1, accumulating in the liquid holding space 10” the cite discloses an inflow stroke wherein fluid flows into the holding space/reservoir space 10 when the float is in the down position); and the state determination device of claim 1 (see the rejection of claim 1 above).

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Yumoto (USPN 6,244,829) discloses a liquid forced feed apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746